FILED - USDC-NH
2021 JUN 21 PM12:39

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of NewDampsbire

MARK EDGINGTON, Pro Se

 

Plaintiff(s)

Vv

SCOTT BAILEY (in his official capacity as Special
Agent of the FBI)

Civil Action No.

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

. . SCOTT BAILEY (in his official capacity as Special Agent of the FBI)
To: (Defendant's name and address) FEDERAL BUREAU OF INVESTIGATION
201 MAPLE STREET
CHELSEA, MA 02150

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, EBSA potion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: 73 Leverett Street.

Keene, NH 03431

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

C1 I personally served the summons on the individual at (piace)

 

on (date) ; or

 

CO I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) ', and mailed a copy to the individual’s last known address; or

C} I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
© I returned the summons unexecuted because ; or
O Other Gpecify):
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date:

 

Server’s signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
District of Newoikamassire

MARK EDGINGTON, Pro Se

 

Plaintiff(s)

v Civil Action No.

SCOTT BAILEY (in his official capacity as Special
Agent of the FBI)

 

Ne Nee ee ee ee ee ee ee ee ee ee”

Defendant(s)

SUMMONS IN A CIVIL ACTION

: SCOTT BAILEY (in his official capacity as Special Agent of the FBI)
To: (Defendant's name and address) FEDERAL BUREAU OF INVESTIGATION
201 MAPLE STREET
CHELSEA, MA 02150

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. EBERT potion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: 73 Leverett Street

Keene, NH 03431

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12} Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

Date:

 

CI personally served the summons on the individual at (piace)

 

on (date) ; or

 

CT left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

0 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
O I returned the summons unexecuted because :or
0 Other (specify):
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of Newpiarmshfre

MARK EDGINGTON, Pro Se

 

Plaintiff(s)

v Civil Action No.

SCOTT BAILEY (in his official capacity as Special
Agent of the FBI)

 

me ee ee ee ee ee ee”

Defendant(s)

SUMMONS IN A CIVIL ACTION

. . SCOTT BAILEY (in his official capacity as Special Agent of the FBI)
To: (Defendant's name and address) FEDERAL BUREAU OF INVESTIGATION
201 MAPLE STREET
CHELSEA, MA 02150

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. EBAE A piotion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: 73 Leverett Street

Keene, NH 03431

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (W))

This summons for (name of individual and titie, if any)

 

was received by me on (date)

Date:

 

C) I personally served the summons on the individual at (place)

 

on (date) ; or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

C} I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization}

 

 

 

on (date} ;or
C) I returned the summons unexecuted because ; or
Other (specify):
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
